EXHIBIT 10.42

GILEAD SCIENCES, INC.

STOCK OPTION AGREEMENT

RECITALS

A. Optionee is to render valuable services to the Corporation (or a Related
Entity), and this Agreement is executed pursuant to, and is intended to carry
out the purposes of, the Plan in connection with the Corporation’s grant of an
option to Optionee.

B. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix.

NOW, THEREFORE, the Corporation hereby grants an option to Optionee upon the
following terms and conditions:

1. Grant of Option. The Corporation hereby grants to the person identified on
attached Schedule I (the “Optionee”) an option to purchase shares of Common
Stock under the Plan. The date on which this option is granted (the “Grant
Date”), the number of shares of Common Stock purchasable under this option (the
“Option Shares”), the exercise price payable per share (the “Exercise Price”),
the applicable vesting schedule by which this option shall vest and become
exercisable incrementally for the Option Shares (the “Vesting Schedule”) and the
date to be used to measure the maximum term of this option (the “Expiration
Date”) are also indicated on attached Schedule I to this Agreement. The option
is a non-statutory option under the U.S. federal income tax laws. The remaining
terms and conditions governing this option shall be as set forth in this
Agreement.

2. Option Term. The term of this option shall commence on the Grant Date and
continue to be in effect until the close of business on the last business day
prior to the Expiration Date specified in attached Schedule I, unless sooner
terminated in accordance with Paragraph 5 or 6 below.

3. Limited Transferability.

(a) This option may be assigned in whole or in part during Optionee’s lifetime
to a Living Trust. The assigned portion may only be exercised by the Living
Trust. The terms applicable to the assigned portion shall be the same as those
in effect for the option immediately prior to such assignment and shall be set
forth in such documents to be executed by the Optionee and the Living Trust as
the Corporation may deem appropriate.

(b) Except for the limited transferability provided under Paragraph 3(a), this
option shall be neither transferable nor assignable by Optionee other than by
will or the laws of inheritance following Optionee’s death and may be exercised,
during Optionee’s lifetime, only by Optionee. However, Optionee may designate
one or more persons as the beneficiary or beneficiaries of this option by
completing the Corporation’s Universal Beneficiary Designation form and filing
the completed form with the Corporation’s Human Resources Department. Should
Optionee file such Universal Beneficiary Designation form and die while holding
this option, then this option shall automatically be transferred to the
designated



--------------------------------------------------------------------------------

beneficiary or beneficiaries. Such beneficiary or beneficiaries shall take the
transferred option subject to all the terms and conditions of this Agreement,
including (without limitation) the limited time period during which this option
may, pursuant to Paragraph 5 below, be exercised following Optionee’s death.

4. Dates of Exercise. This option shall vest and become exercisable for the
Option Shares in a series of installments in accordance with the Vesting
Schedule set forth in attached Schedule I. As the option vests and becomes
exercisable for such installments, those installments shall accumulate, and the
option shall remain exercisable for the accumulated installments until the last
business day prior to the Expiration Date or any sooner termination of the
option term under Paragraph 5 or 6 below.

5. Cessation of Service. The option term specified in Paragraph 2 above shall
terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:

(a) Except as otherwise expressly provided in subparagraphs (b) through (f) of
this Paragraph 5, should Optionee cease to remain in Continuous Service for any
reason while this option is outstanding, then Optionee shall have until the
close of business on the last business day prior to the expiration of the three
(3)-month period measured from the date of such cessation of Continuous Service
during which to exercise this option for any or all of the Option Shares for
which this option is vested and exercisable at the time of Optionee’s cessation
of Continuous Service, but in no event shall this option be exercisable at any
time after the close of business on the last business day prior to the
Expiration Date.

(b) In the event Optionee ceases Continuous Service by reason of his or her
death while this option is outstanding, then this option may be exercised, for
any or all of the Option Shares for which this option is vested and exercisable
at the time of Optionee’s cessation of Continuous Service, by (i) the personal
representative of Optionee’s estate or (ii) the person or persons to whom the
option is transferred pursuant to Optionee’s will or the laws of inheritance
following Optionee’s death. However, if Optionee dies while holding this option
and has an effective beneficiary designation in effect for this option at the
time of his or her death, then the designated beneficiary or beneficiaries shall
have the exclusive right to exercise this option following Optionee’s death. Any
such right to exercise this option shall lapse, and this option shall cease to
be outstanding, upon the close of business on the last business day prior to the
earlier of (i) the expiration of the twelve (12)-month period measured from the
date of Optionee’s death or (ii) the Expiration Date. Upon the expiration of
such limited exercise period, this option shall terminate and cease to be
outstanding for any exercisable Option Shares for which the option has not
otherwise been exercised.

(c) Should Optionee cease Continuous Service by reason of Permanent Disability
while this option is outstanding, then Optionee shall have until the close of
business on the last business day prior to the expiration of the twelve
(12)-month period measured from the date of such cessation of Continuous Service
during which to exercise this option for any or all of the Option Shares for
which this option is vested and exercisable at the time of such cessation of
Continuous Service. In no event, however, shall this option be exercisable at
any time after the close of business on the last business day prior to the
Expiration Date.

 

2



--------------------------------------------------------------------------------

(d) Except as otherwise precluded by Applicable Laws, should (i) Optionee cease
Continuous Service after completion of at least three (3) years of Continuous
Service and (ii) the sum of Optionee’s attained age and completed years of
Continuous Service at the time of such cessation of service equals or exceeds
seventy (70) years, then Optionee shall have until the close of business on the
last business day prior to the expiration of the thirty-six (36)-month period
measured from the date of such cessation of Continuous Service during which to
exercise this option for any or all of the Option Shares for which this option
is vested and exercisable at the time of such cessation of Continuous Service.
In no event, however, shall this option be exercisable at any time after the
close of business on the last business day prior to the Expiration Date.

(e) The applicable period of post-service exercisability in effect pursuant to
the foregoing provisions of this Paragraph 5 shall automatically be extended by
an additional period of time equal in duration to any interval within such
post-service exercise period during which the exercise of this option or the
immediate sale of the Option Shares acquired under this option cannot be
effected in compliance with applicable federal and state securities laws, but in
no event shall such an extension result in the continuation of this option
beyond the close of business on the last business day prior to the Expiration
Date.

(f) Should Optionee’s Continuous Service be terminated for Cause, or should
Optionee engage in any other conduct, while in Continuous Service or following
cessation of Continuous Service, that is materially detrimental to the business
or affairs of the Corporation (or any Related Entity), as determined in the sole
discretion of the Administrator, then this option, whether or not vested and
exercisable at the time, shall terminate immediately and cease to be
outstanding.

(g) During the limited period of post-service exercisability provided under this
Paragraph 5, this option may not be exercised in the aggregate for more than the
number of Option Shares for which this option is at the time vested and
exercisable. Except to the extent (if any) specifically authorized by the
Administrator pursuant to an express written agreement with the Optionee, this
option shall not vest or become exercisable for any additional Option Shares,
whether pursuant to the normal Vesting Schedule set forth in attached Schedule I
or the special vesting acceleration provisions of Paragraph 6 below, following
Optionee’s cessation of Continuous Service. Upon the expiration of such limited
exercise period or (if earlier) upon the close of business on the last business
day prior to the Expiration Date, this option shall terminate and cease to be
outstanding for any exercisable Option Shares for which the option has not
otherwise been exercised.

6. Special Acceleration of Option.

(a) This option, to the extent outstanding at the time of an actual Change in
Control but not otherwise fully exercisable, shall automatically accelerate so
that this option shall, immediately prior to the effective date of such Change
in Control, become exercisable for all of the Option Shares at the time subject
to this option and may be exercised for any or all of those Option Shares as
fully vested shares of Common Stock. However, this option shall not become
exercisable on such an accelerated basis if and to the extent: (i) this

 

3



--------------------------------------------------------------------------------

option is to be assumed by the successor corporation (or parent thereof) or is
otherwise to continue in full force and effect pursuant to the terms of the
Change in Control transaction, (ii) this option is to be replaced with an
economically-equivalent substitute equity award or (iii) this option is to be
replaced with a cash retention program of the successor corporation which
preserves the spread existing at the time of the Change in Control on any Option
Shares for which this option is not otherwise at that time vested and
exercisable (the excess of the Fair Market Value of those Option Shares over the
aggregate Exercise Price payable for such shares) and provides for the
subsequent vesting and concurrent payout of that spread in accordance with the
same Vesting Schedule for those Option Shares as set forth in attached Schedule
I. Notwithstanding the foregoing, no such cash retention program shall be
established for this option (or any other option granted to Optionee under the
Plan) to the extent such program would otherwise be deemed to constitute a
deferred compensation arrangement subject to the requirements of Code
Section 409A and the Treasury Regulations thereunder.

(b) Immediately following the consummation of the Change in Control, this option
shall terminate and cease to be outstanding, except to the extent assumed by the
successor corporation (or parent thereof) or otherwise continued in effect
pursuant to the terms of the Change in Control transaction.

(c) If this option is assumed in connection with a Change in Control or
otherwise continued in effect, then this option shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities into which the shares of Common Stock subject to this option would
have been converted in consummation of such Change in Control had those shares
actually been outstanding at the time. Appropriate adjustments shall also be
made to the Exercise Price, provided the aggregate Exercise Price shall remain
the same. To the extent the actual holders of the Corporation’s outstanding
Common Stock receive cash consideration for their Common Stock in consummation
of the Change in Control, the successor corporation may, in connection with the
assumption or continuation of this option but subject to the Administrator’s
approval, substitute one or more shares of its own common stock with a fair
market value equivalent to the cash consideration paid per share of Common Stock
in such Change in Control, provided such common stock is readily tradable on an
established U.S. securities exchange or market.

(d) If this option is assumed or otherwise continued in effect in connection
with a Change in Control or replaced with an economically-equivalent equity
award or a cash retention program in accordance with Paragraph 6(a) above, then:

(i) the option (or such economically equivalent award) shall vest and become
immediately exercisable for all of the Option Shares or other securities at the
time subject to the option (or such award) and may, within the applicable
exercise period under Paragraph 5, be exercised for any or all of those Option
Shares or other securities as fully vested shares or securities, or

(ii) the balance credited to Optionee under any cash retention program
established in accordance with Paragraph 6(a) shall immediately be paid to
Optionee in a lump sum, subject to the Corporation’s collection of all
applicable Withholding Taxes;

 

4



--------------------------------------------------------------------------------

if, within the period beginning with the execution date of the definitive
agreement for the Change in Control transaction and ending with the earlier of
(i) the termination of that definitive agreement without the consummation of
such Change in Control or (ii) the expiration of the Applicable Acceleration
Period following the consummation of such Change in Control, Optionee’s
Continuous Service terminates due to an involuntary termination (other than for
death or Permanent Disability) without Cause or a voluntary termination by
Optionee due to Constructive Termination.

(e) This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

7. Adjustment in Option Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction, or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, or should the value of outstanding shares of Common Stock be
substantially reduced as a result of a spin-off transaction or an extraordinary
dividend or distribution, or should there occur any merger, consolidation or
other reorganization, then equitable and proportional adjustments shall be made
by the Administrator to (i) the total number and/or class of securities subject
to this option and (ii) the Exercise Price. The adjustments shall be made in
such manner as the Administrator deems appropriate in order to reflect such
change and thereby prevent the dilution or enlargement of benefits hereunder,
and those adjustments shall be final, binding and conclusive upon Optionee and
any other person or persons having an interest in the option. In the event of
any Change in Control transaction, the adjustment provisions of Paragraph 6(c)
above shall be controlling.

8. Stockholder Rights. The holder of this option shall not have any stockholder
rights with respect to the Option Shares until such person shall have exercised
the option, paid the Exercise Price and become a holder of record of the
purchased shares.

9. Manner of Exercising Option.

(a) In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Optionee (or any
other person or persons exercising the option) must take the following actions:

(i) Execute and deliver to the Corporation a Notice of Exercise as to the Option
Shares for which the option is exercised or comply with such other procedures as
the Corporation may establish for notifying the Corporation, either directly or
through an on-line internet transaction with a brokerage firm authorized by the
Corporation to effect such option exercises, of the exercise of this option for
one or more Option Shares. Copies of the Notice of Exercise may be obtained from
the Corporation’s intranet at http://gnet/finance/doc/noe.doc.

 

5



--------------------------------------------------------------------------------

(ii) Pay the aggregate Exercise Price for the purchased shares in one or more of
the following forms:

(A) cash or check made payable to the Corporation; or

(B) through a special sale and remittance procedure pursuant to which Optionee
(or any other person or persons exercising the option) shall concurrently
provide irrevocable instructions (i) to a brokerage firm (reasonably
satisfactory to the Corporation for purposes of administering such procedure in
accordance with the Corporation’s pre-clearance/pre-notification policies) to
effect the immediate sale of all or a sufficient portion of the purchased shares
so that such brokerage firm can remit to the Corporation, on the settlement
date, sufficient funds out of the resulting sale proceeds to cover the aggregate
Exercise Price payable for all the purchased shares plus all applicable
Withholding Taxes and (ii) to the Corporation to deliver the certificates for
the purchased shares directly to such brokerage firm on such settlement date.

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise (or other notification procedure) delivered to the
Corporation in connection with the option exercise.

(iii) Furnish to the Corporation appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option.

(iv) Make appropriate arrangements with the Corporation (or Parent or Subsidiary
employing or retaining Optionee) for the satisfaction of all applicable
Withholding Taxes.

(b) As soon as practical after the Exercise Date, the Corporation shall issue to
or on behalf of Optionee (or any other person or persons exercising this option)
a certificate for the purchased Option Shares (either in paper or electronic
form), with the appropriate legends affixed thereto.

(c) In no event may this option be exercised for any fractional shares.

10. Compliance with Laws and Regulations.

(a) The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Corporation and Optionee with all
Applicable Laws relating thereto.

 

6



--------------------------------------------------------------------------------

(b) The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use its best efforts to obtain all such approvals.

11. Successors and Assigns. Except to the extent otherwise provided in
Paragraphs 3 and 6 above, the provisions of this Agreement shall inure to the
benefit of and be binding upon the Corporation and its successors and assigns
and Optionee, Optionee’s assigns, the legal representatives, heirs and legatees
of Optionee’s estate and any beneficiaries of this option designated by
Optionee.

12. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Optionee shall be in writing and addressed to Optionee at the
most current address then indicated for Optionee on the Corporation’s employee
records or shall be delivered electronically to Optionee through the
Corporation’s electronic mail system or through an on-line brokerage firm
authorized by the Corporation to effect option exercises through the internet.
All notices shall be deemed effective upon personal delivery or delivery through
the Corporation’s electronic mail system or upon deposit in the U.S. mail,
postage prepaid and properly addressed to the party to be notified.

13. Construction. This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. In the event of any conflict between the provisions of
this Agreement and the terms of the Plan, the terms of the Plan shall be
controlling. All decisions of the Administrator with respect to any question or
issue arising under the Plan or this Agreement shall be conclusive and binding
on all persons having an interest in this option.

14. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to California’s conflict-of-laws rules.

15. Excess Shares. If the Option Shares covered by this Agreement exceed, as of
the Grant Date, the number of shares of Common Stock which may without
stockholder approval be issued under the Plan, then this option shall be void
with respect to those excess shares, unless stockholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan. In no event
shall the option be exercisable with respect to any of the excess Option Shares
unless and until such stockholder approval is obtained.

16. Leaves of Absence. The following provisions shall govern leaves of absence,
except to the extent the application of such provisions to Optionee would
contravene Applicable Laws.

 

7



--------------------------------------------------------------------------------

(a) For purposes of this Agreement, Optionee’s Continuous Service shall not be
deemed to cease during any period for which Optionee is on a military leave,
sick leave or other personal leave approved by the Corporation. However,
Optionee shall not receive any Continuous Service credit, for purposes of
vesting in this option and the Option Shares pursuant to the Vesting Schedule
set forth in attached Schedule I, for any period of such leave of absence,
except to the extent otherwise required by law or pursuant to the following
policy:

 

 

•

 

Optionee shall receive Continuous Service credit for such vesting purposes for
(i) the first three (3) months of an approved personal leave of absence or
(ii) the first seven (7) months of any bona fide leave of absence (other than an
approved personal leave), but in no event beyond the expiration date of such
leave of absence.

(b) In no event shall Optionee be deemed to remain in Continuous Service at any
time after the earlier of (i) the expiration date of his or her leave of
absence, unless Optionee returns to active Continuous Service on or before that
date, or (ii) the date Optionee’s Continuous Service actually terminates by
reason of his or her voluntary or involuntary termination or by reason of his or
her death or disability.

17. Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon Optionee any right to remain in Employee status for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Related Entity employing Optionee) or of Optionee, which
rights are hereby expressly reserved by each, to terminate Optionee’s Employee
status at any time for any reason, with or without Cause.

18. Plan Prospectus. The official prospectus for the Plan is available on the
Corporation’s intranet at:

http://gnet/HR/stocks_new.asp. Optionee may also obtain a printed copy of the
prospectus by contacting Stock Plan Services at stockplanservices@gilead.com.

19. Optionee Acceptance. Optionee must accept the terms and conditions of this
Agreement either electronically through the electronic acceptance procedure
established by the Corporation or through a written acceptance delivered to the
Corporation in a form satisfactory to the Corporation. In no event shall this
option be exercised in the absence of such acceptance.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Gilead Sciences, Inc. has caused this Agreement to be
executed on its behalf by its duly-authorized officer on the day and year first
indicated above.

 

GILEAD SCIENCES, INC.

By:

 

/s/ Kristen M. Metza

 

Kristen M. Metza

Title:

 

SVP, Human Resources



--------------------------------------------------------------------------------

APPENDIX

The following definitions shall be in effect under the Agreement:

A. Administrator shall mean the Compensation Committee of the Board (or a
subcommittee thereof) acting in its capacity as administrator of the Plan.

B. Agreement shall mean this Stock Option Agreement.

C. Applicable Acceleration Period shall have the meaning assigned to such term
in Section 2(b) of the Plan and shall be determined on the basis of Optionee’s
status on the Grant Date.

D. Applicable Laws shall mean the legal requirements related to the Plan and the
option under applicable provisions of the federal securities laws, state
corporate and state securities laws, the Code, the rules of any applicable Stock
Exchange on which the Common Stock is listed for trading, and the rules of any
non-U.S. jurisdiction applicable to options granted to residents therein.

E. Board shall mean the Corporation’s Board of Directors.

F. Cause shall, for purposes of Paragraph 5 of the Agreement, mean the
termination of Optionee’s Continuous Service as a result of Optionee’s
(i) performance of any act, or failure to perform any act, in bad faith and to
the detriment of the Corporation or a Related Entity; (ii) dishonesty,
intentional misconduct, material violation of any applicable Corporation or
Related Entity policy, or material breach of any agreement with the Corporation
or a Related Entity; or (iii) commission of a crime involving dishonesty, breach
of trust, or physical or emotional harm to any person. However, for purposes of
Paragraph 6(d) of the Agreement, Cause shall mean the termination of Optionee’s
Continuous Service as a result of Optionee’s (a) conviction of, a guilty plea
with respect to, or a plea of nolo contendere to, a charge that Optionee has
committed a felony under the laws of the United States or of any State or a
crime involving moral turpitude, including (without limitation) fraud, theft,
embezzlement or any crime that results in or is intended to result in personal
enrichment to Optionee at the expense of the Corporation or a Related Entity;
(b) material breach of any agreement entered into between Optionee and the
Corporation or a Related Entity that impairs the Corporation’s or the Related
Entity’s interest therein; (c) willful misconduct, significant failure to
perform his or her duties or gross neglect of his or her duties; or
(d) engagement in any activity that constitutes a material conflict of interest
with the Corporation or a Related Entity.

G. Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:

(i) a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the

 

A-1



--------------------------------------------------------------------------------

successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction;

(ii) a sale, transfer or other disposition of all or substantially all of the
Corporation’s assets;

(iii) the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with the Corporation) becomes directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions within the twelve-
(12) month period ending with the most recent acquisition) the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities (as measured in terms of the power to vote with respect
to the election of Board members) outstanding immediately after the consummation
of such transaction or series of related transactions, whether such transaction
involves a direct issuance from the Corporation or the acquisition of
outstanding securities held by one or more of the Corporation’s existing
stockholders; or

(iv) a change in the composition of the Board over a period of twelve
(12) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (a) have been Board members continuously
since the beginning of such period or (b) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) above who were still in office at the time the
Board approved such election or nomination.

In no event, however, shall a Change in Control be deemed to occur upon a
merger, consolidation or other reorganization effected primarily to change the
State of the Corporation’s incorporation or to create a holding company
structure pursuant to which the Corporation becomes a wholly-owned subsidiary of
an entity whose outstanding voting securities immediately after its formation
are beneficially owned, directly or indirectly, and in substantially the same
proportion, by the persons who beneficially owned the Corporation’s outstanding
voting securities immediately prior to the formation of such entity.

H. Code shall mean the Internal Revenue Code of 1986, as amended.

I. Common Stock shall mean shares of the Corporation’s common stock.

 

A-2



--------------------------------------------------------------------------------

J. Constructive Termination shall have the meaning assigned to such term in
Section 11(d) of the Plan.

K. Consultant shall mean any person, including an advisor, who is compensated by
the Corporation or any Related Entity for services performed as a non-employee
consultant; provided, however, that the term “Consultant” shall not include
non-employee Directors serving in their capacity as Board members. The term
“Consultant” shall include a member of the board of directors of a Related
Entity.

L. Continuous Service shall mean the performance of services for the Corporation
or a Related Entity (whether now existing or subsequently established) by a
person in the capacity of an Employee, Director or Consultant. For purposes of
this Agreement, Optionee shall be deemed to cease Continuous Service immediately
upon the occurrence of either of the following events: (i) Optionee no longer
performs services in any of the foregoing capacities for the Corporation or any
Related Entity or (ii) the entity for which Optionee is performing such services
ceases to remain a Related Entity of the Corporation, even though Optionee may
subsequently continue to perform services for that entity. In jurisdictions
requiring notice in advance of an effective termination of Optionee’s service as
an Employee, Director or Consultant, Continuous Service shall be deemed
terminated upon the actual cessation of such service to the Corporation or a
Related Entity notwithstanding any required notice period that must be fulfilled
before Optionee’s termination as an Employee, Director or Consultant can be
effective under Applicable Laws.

M. Corporation shall mean Gilead Sciences, Inc., a Delaware corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of Gilead Sciences, Inc. which shall by appropriate action adopt the Plan.

N. Director shall mean a member of the Board.

O. Employee shall mean an individual who is in the employ of the Corporation (or
any Related Entity), subject to the control and direction of the employer entity
as to both the work to be performed and the manner and method of performance.

P. Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of the Agreement.

Q. Exercise Price shall mean the exercise price payable per Option Share as
specified in attached Schedule I.

R. Expiration Date shall mean the date specified on attached Schedule I for
measuring the maximum term for which the option may remain outstanding.

S. Fair Market Value per share of Common Stock on any relevant date shall be the
closing price per share of Common Stock (or the closing bid, if no sales were
reported) on that date, as quoted on the Stock Exchange that is at the time
serving as the primary trading market for the Common Stock; provided, however,
that if there no reported closing price or

 

A-3



--------------------------------------------------------------------------------

closing bid for that date, then the closing price or closing bid, as applicable,
for the last trading date on which such closing price or closing bid was quoted
shall be determinative of such Fair Market Value. The applicable quoted price
shall be as reported in The Wall Street Journal or such other source as the
Administrator deems reliable.

T. Grant Date shall mean the date on which the option is granted, as specified
on attached Schedule I.

U. Living Trust shall mean a revocable living trust established by Optionee or
by Optionee and his or her spouse of which Optionee is the sole trustee (or sole
co-trustee with his or her spouse) and sole beneficiary (or sole co-beneficiary
with his or her spouse) during Optionee’s lifetime.

V. 1934 Act shall mean the Securities Exchange Act of 1934, as amended from time
to time.

W. Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.

X. Notice of Exercise shall mean the notice of option exercise in the form
authorized by the Corporation.

Y. Option Shares shall mean the number of shares of Common Stock subject to the
option as specified in attached Schedule I.

Z. Optionee shall mean the person identified in attached Schedule I to whom the
option is granted pursuant to the Agreement.

AA. Parent shall mean a “parent corporation,” whether now existing or hereafter
established, as defined in Section 424(e) of the Code.

BB. Permanent Disability shall mean the inability of Optionee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which is expected to result in death or to be of continuous
duration of twelve (12) months or more.

CC. Plan shall mean the Corporation’s 2004 Equity Incentive Plan, as amended
from time to time.

DD. Related Entity shall mean (i) any Parent or Subsidiary of the Corporation
and (ii) any corporation in an unbroken chain of corporations beginning with the
Corporation and ending with the corporation in the chain for which Optionee
provides services as an Employee, Director or Consultant, provided each
corporation in such chain owns securities representing at least twenty percent
(20%) of the total outstanding voting power of the outstanding securities of
another corporation or entity in such chain and there is a legitimate non-tax
business purpose for making this option grant to Optionee.

 

A-4



--------------------------------------------------------------------------------

EE. Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global or
Global Select Market or the New York Stock Exchange.

FF. Subsidiary shall mean a “subsidiary corporation,” whether now existing or
hereafter established, as defined in Section 424(f) of the Code.

GG. Vesting Schedule shall mean the schedule set forth in attached Schedule I,
pursuant to which the option is to vest and become exercisable for the Option
Shares in a series of installments over Optionee’s period of Continuous Service.

HH. Withholding Taxes shall mean the federal, state, local and/or foreign income
taxes and the employee portion of the federal, state, local and/or foreign
employment taxes required to be withheld by the Corporation in connection with
the exercise of the option.

 

A-5



--------------------------------------------------------------------------------

SCHEDULE I

OPTION GRANT SPECIFICS

Name of Optionee: «FIRST_NAME» «MIDDLE_NAME» «LAST_NAME»

Grant Date: «OPTION_DATE»

Grant Number: «NUM»

Total Number of Option Shares: «SHARES_GRANTED»

Exercise Price: US «OPTION_PRICE»

Vesting Schedule:

 

Shares

  

Vest Type

  

Full Vest Date

  

Expiration Date

«SHARES_PERIOD_1»

   «VEST_TYPE_PERIOD_1»    «VEST_DATE_PERIOD_1»    «EXPIRATION_DATE_PERIOD_1»

«SHARES_PERIOD_2»

   «VEST_TYPE_PERIOD_2»    «VEST_DATE_PERIOD_2»    «EXPIRATION_DATE_PERIOD_2»

«SHARES_PERIOD_3»

   «VEST_TYPE_PERIOD_3»    «VEST_DATE_PERIOD_3»    «EXPIRATION_DATE_PERIOD_3»

«SHARES_PERIOD_4»

   «VEST_TYPE_PERIOD_4»    «VEST_DATE_PERIOD_4»    «EXPIRATION_DATE_PERIOD_4»

The option will vest and become exercisable for the number of Option Shares
noted on the first line above on the first anniversary of the Grant Date, as
noted by the date listed under “Full Vest Date.” With respect to each subsequent
line, the option will vest and become exercisable for the listed Option Shares
in equal quarterly installments, beginning one quarter after the Full Vest Date
on the previous line and ending on the corresponding Full Vest Date for the
listed Option Shares at issue. Fractional shares will be rounded down to the
nearest whole number.